278 F.2d 331
SATURN TRADING AND TRANSPORTATION Co., Ltd., Appellant,v.BOSTON METALS CORPORATION, Appellee.
No. 8066.
United States Court of Appeals Fourth Circuit.
Argued April 28, 1960.Decided May 30, 1960.

Logan Cresap, New York City (Arthur E. Tarantino and Paul D. Page, Jr., Washington, D.C., on brief), for appellant.
William A. Grimes and Donald N. Rothman, Baltimore, Md.  (Gordon, Feinblatt & Rothman, and Ober, Williams, Grimes & Stinson, Baltimore, Md., on brief), for appellee.
Before HAMLEY, sitting by designation of the Chief Justice, and HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
The judgment below is affirmed upon the findings, conclusions and principles adopted and stated by the District Court, 178 F. Supp. 95.


2
Affirmed.